Citation Nr: 1453528	
Decision Date: 12/04/14    Archive Date: 12/10/14

DOCKET NO.  12-19 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Reeder, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to August 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In September 2012, the Veteran testified at a Video Conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  In April 2014, the Board remanded the current issue for further evidentiary development.

The Board notes that, in addition to the paper claims file, a paperless, electronic claims file is associated with the Veteran's claim, and has been reviewed.


FINDING OF FACT

The most probative evidence is against finding that the Veteran's current low back disability had its onset in service or is related to service.


CONCLUSION OF LAW

The criteria for establishing service connection for a low back condition have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The RO provided the appellant with pre-adjudication notice, in compliance with the VCAA, by letter dated October 2008.  He was provided all essential notice, had a meaningful opportunity to participate in the development of the claim being decided, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

The VA has also fulfilled its duty to assist the Veteran.  In this case, the VA obtained service treatment records (STRs), post-service VA and private treatment records, hearing testimony, and VA examinations and medical opinions.

The Veteran was also afforded a hearing before a Veterans Law Judge (VLJ).  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the officer who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issue to the Veteran, who testified as to the events in service, symptomatology and treatment history.  Neither the Veteran nor his attorney have not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

Finally, the Board notes that the actions requested in the prior remand have         been undertaken.  Pertinent Social Security Administration (SSA) records were associated with the claims file, and an additional VA spine examination was obtained.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

As discussed above, the appellant was notified and aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the appellant and VA in obtaining   such evidence.  The appellant was provided with a meaningful opportunity to participate in the claims process, and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness    of the adjudication or to cause injury to the appellant.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.

II.  Analysis

The Veteran seeks service connection for a low back disability, which he contends initially manifested in service while he was helping to carry an approximately 400 or 500 pound piece of boiler feedpump equipment.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2014).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested 
during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to establish service connection, there must be competent, credible evidence of (1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See 38 C.F.R. § 3.303 (2014); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Moreover, where a Veteran served continuously for ninety (90) days or more 
during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).

The Board has reviewed and considered all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all of the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  When there is an approximate balance of evidence for and against the issue, all reasonable doubt 
will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's STRs reflect that he presented in July 1971 with a complaint of   back pain.  No additional detail regarding the onset of the pain is included in the treatment note.  The clinician diagnosed the Veteran with a mild back strain, and instructed him to return to the clinic as needed.  An April 1973 treatment note states that the Veteran described pain in his upper leg towards his spine that became sharper when he moved his left arm.  However, a follow-up note describes pain     in the left infrascapular region, and he was subsequently diagnosed with a left shoulder condition.  No additional complaints of or treatment for back pain are noted in the Veteran's STRs, and his separation examination does not note a back condition.

The first post-service medical treatment record noting a back complaint is dated October 1978, at which time the Veteran, who was employed in maintenance at a high school, indicated he had been experiencing a steady ache in his back since the prior morning.  He stated that the pain had not been brought on by any exercise or activity.  The next reference to back pain is dated March 1980, at which time the Veteran reported that his back had hurt occasionally since service.  A December 2002 MRI study revealed degenerative disc disease in the Veteran's lumbar spine, and the Veteran informed a treatment provider that he was told in 1984 that an x-ray showed some "irritation" in his lower back.  He stated he was told he should no longer work in his current position handling lumber, and that he changed jobs at that time as a result.  He stated his back pain resolved until 1988, when he reinjured it.  

During an October 2003 SSA disability physical examination, the Veteran described the in-service back strain incurred while carrying a feedpump.  He    stated he was placed on bed rest, then returned to active duty to finish his tour.     He reported denying back problems on discharge in 1973, and then described an incident in 1975 when he bent over and felt a muscle tighten in his back.  He indicated he did not seek treatment at that time.  The Veteran reported subsequently having episodes of pain two or three times a year until 1984, at which point the pain went away until 1988, when he was employed in a job requiring movements that created problems for his back.  He stated he changed jobs as a result.  The Veteran stated he started experiencing sharp pain in his back that radiated into his left leg in 2002.

During a physical therapy initial evaluation in August 2007, the Veteran told the clinician that his low back pain had started after service in the 1970s.  In December 2007 the Veteran reported a similar history, and described low back exacerbations over the years, lasting one or two weeks, from which he would recover pain-free.  He told the clinician that approximately five years prior he began experiencing back pain every day, at which point the MRI of his spine was ordered.  During a separate December 2007 appointment, the Veteran stated that he experienced occasional back problems in the 1980s that were not related to lifting, and that he had only experienced one major flare-up of pain until recently.  On a 2009 SSA disability report, the Veteran noted back pain dating to 1972.  When asked to report the jobs he held dating 15 years prior to the start of his inability to work, he reported working as an equipment operator and a laborer, including with a water company from 1984 to 2004, which involved lifting and carrying chlorine cylinders.  He stated the heaviest weight he lifted was 100 pounds, and that he frequently lifted 50 pounds.

The Veteran was afforded a VA examination in 2009, at which time the examiner diagnosed him with mild lumbar degenerative disc disease and degenerative joint disease, but opined that the conditions were not as likely as not related to service.  However, the examiner erroneously stated that there was no evidence of a back complaint in service.  

During his Board hearing, the Veteran reported staying in bed for three days after hurting his back in service.  He stated that for a year and a half after that incident he did not experience any trouble with his back, but that he then began getting back pain for approximately one hour about three to four times per year.  He stated that those episodes gradually subsided and were replaced by constant pain that has progressed in intensity since that time.

The Veteran was examined by a private physician in September 2012, at which time he again described injuring his back in service while carrying a very heavy piece of a boiler feedwater pump.  He stated he had back pain from that time forward.  The Veteran stated he was treated for back pain by a physician in Maine in the 1970s and 80s, but that no x-rays or MRIs were obtained until 1984.  He stated his back pain gradually increased in intensity.  The examiner noted the Veteran's 1971 diagnosis of a mild back strain in service, as well as a subsequent report of neck pain, diagnosed as muscle strain.  The examiner diagnosed the Veteran with L4-5 and L5-S1 herniated nucleus pulposos and chronic incapacitating lumbosacral and lower extremity pain, and stated that there was a "causal nexus to [the Veteran's] service related incident described in the Medical History."

In August 2014, the Veteran was afforded a second VA spine examination.  At that time, the Veteran again described the in-service injury incurred while carrying a feedwater pump.  He then described back pain in 1976, and stated he was told he had a back strain at that time, but believed it was something more than that.  He stated that the strain occurred around the time he was working as a custodian at a high school.  The examiner diagnosed the Veteran with lumbar degenerative disc disease and degenerative joint disease, and opined that it was not as likely as not that his current diagnoses were related to service.  She stated that the Veteran's current symptoms were due to his degenerative disc disease and degenerative joint disease rather than a strain, and explained that there was no convincing evidence of an ongoing strain condition after 1971 and no medical evidence of symptoms of degenerative disc or joint disease in service.  She also noted that there was no documentation of ongoing back pain in the Veteran's treatment records until many years after service when he had been doing heavy physical labor for many decades, citing his reports of increases in back pain in 2002 and 2007.

After review of the record, the Board finds that service connection for a low back disability is not warranted.  While the Veteran does have a current low back disability, the preponderance of the probative evidence indicates that it is not related to service.

At the outset, the Board notes that the probative evidence does not reflect arthritis was present in service or within one year following discharge from service.  Indeed, degenerative changes in the Veteran's spine were not diagnosed until several decades after service, and the Veteran has not alleged that he was diagnosed with arthritis at an earlier time than that reflected in the record.  Moreover, there are discrepancies in the Veteran's reports of his post-service pattern of back pain.    The Board acknowledges that the Veteran is competent to report the pain he experienced after carrying a very heavy piece of feedpump equipment in service, as well as his subsequent symptoms.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  It also acknowledges that, as early as 1980, the Veteran told care providers that he had experienced back pain since service.  However, the record does not indicate that the Veteran sought any in-service follow-up treatment for the mild back strain diagnosed in 1971, and no additional reports of low back pain are documented until 1978.  At that time, the Veteran did not describe a history of  back pain dating to service.  During his October 2003 SSA disability examination, the Veteran described post-service back issues that began in 1975, and also stated that the flare-ups he experienced after that time resolved completely in 1984.  He stated he "reinjured" his back in 1988 due to the motion required by his current job, and changed jobs as a result.  The next back treatment of record is dated 2002.  Based on the foregoing, the Board finds that the Veteran's assertions that he has experienced continuous back pain since service are less persuasive than his reports of various periods of back pain that occurred after particular post-service activities, as the latter assertions comport with the contemporaneous medical evidence of record.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (including among the factors that the Board can consider and weigh against a Veteran's lay evidence the lack of contemporaneous medical evidence and his or her conflicting statements).

As the most probative evidence indicates that arthritis was not shown in service or during the presumptive period, the Board turns to the question of whether there is a causal relationship between the Veteran's current disability and service.  

Regarding the medical opinions of record, the Board finds that the 2014 examiner's negative nexus opinion is entitled to the greatest probative weight.  That examiner provided a detailed rationale, including a discussion of the Veteran's post-service work history and an accurate accounting of his in-service and post-service pattern of treatment, to support her conclusion that the Veteran's current disability was not as likely as not related to service.  See Nieves-Rodriguez, 22 Vet. App. 302-04 (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  In contrast, although the September 2012 private examiner also conducted a thorough review of the Veteran's medical history, interviewed the Veteran, and examined him prior to issuing his positive opinion, he provided no explanation for his finding that there  was a causal nexus between the Veteran's current low back disability and his in-service strain.  Thus, as the private opinion lacks sufficient rationale to support its conclusion, it is afforded little probative weight.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

To the extent the Veteran alleges his current back disability is related to the     strain in service, as a lay person, he has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, back disabilities can have many causes, and determining the etiology of such requires medical testing and expertise.  Accordingly, the Veteran's opinion as to the diagnosis and etiology of his disability is not competent medical evidence.  The Board finds the opinion of the VA examiner to be of significantly greater probative value on this question than the Veteran's lay assertions.

In short, arthritis of the low back was not shown in service or for many years thereafter, and the most probative evidence is against a finding that the Veteran's current low back disability is causally related to service.  Accordingly, the preponderance of the evidence is against the claim, and service connection for a low back disability is denied.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).




ORDER

Service connection for a low back disability is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


